 BAY DINERMediterranian Diner, Inc., t/a Bay Diner and Local54, Hotel and Restaurant Employees and Bar-tenders International Union, AFL-CIO. Cases4-CA-9831, 4-CA-9849, 4-CA-10147, 4-CA-10153, and 4-CA-10190June 26, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn February 25, 1980, Administrative LawJudge George F. McInerny issued the attached De-cision in this proceeding. Thereafter, Respondentand the General Counsel filed exceptions and sup-porting briefs, and the General Counsel filed a briefin support of the Administrative Law Judge's De-cision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2I Respondent asserts that the Administrative Law Judge's interpreta-tion of the evidence and his credibility findings reflect bias and prejudiceAfter a careful examination of the entire record, we are satisified that thisallegation is without merit. Furthermore, it is the Board's establishedpolicy not to overruled an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect Standard DryWall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951) We have carefully examined the record and find no basis for re-versing his findings.Inasmuch as the Administrative Law Judge found that the sole reasonfor Philip Ferguson's discharge was his union activity, we find it unnec-essary to rely upon the Administrative Law Judge's statement that a vio-lation would be made out if his discharge was motivated "at least in part"by such activity.2 The Administrative Law Judge found that Respondent, the nightafter the election and the 2 days immediately following, violated Sec.8(aXI) of the Act by making various changes in working conditions andbenefits of its waitresses and bartenders. He then went on to say, "It fol-lows, of course, that these changes ..made after the election in whichthe employees chose to be represented by the Union, and without notifi-cation to, or consultation with, the Union. constitute violations of Section8(aXI) of the Act as well. Mike O'Connor Chevrolet-Buick-GMC Co.. Inc..and Pat O'Connor Chevrolet-Buick-GMC Co. Inc., 209 NLRB 701(1974)." Noting that the Administrative Law Judge had just before foundthe changes to be 8(a)1), the context of this statement itself which iscouched in terms relevant to an 8(aX5) issue, the Administrative LawJudge's reliance on Mike O'Connor Chevrolet. supra, which holds in perti-nent part that an employer violates that section of the Act by makingunilateral changes between an election and certification of a union, andthe Administrative Law Judge's recommended bargaining order provi-sions concerning the changes made by Respondent, the General Counselcontends that the Administrative Law Judge also had, as is evidenced bythe quoted statement. intended to find an 8(a)(5) violation in such coln-duct but through oversight or a typographical error had failed to do so.We find merit to this contention and that the Administrative Law Judgehad meant to say, and find, "constitute violations of 8(a)(5) as well "Indeed, any other conclusion in the contest recited makes no sense In250 NLRB No. 29ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaaborRelations Board adopts as its Order the recom-mended Order of the Administrative Law Judge, asmodified below, and hereby orders that the Re-spondent, Mediterranian Diner, Inc., t/a BayDiner, Somers Point, New Jersey, its officers,agents, successsors, and assigns, shall take theaction set forth in the said recommended Order, asso modified:1. Substitute the following for paragraph l(g):"(g) Failing or refusing to bargain collectivelyconcerning changes in terms and conditions of em-ployment with Local 54, Hotel and Restaurant Em-ployees and Bartenders International Union, AFL-CIO, herein the Union, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All full-time and regular part-time employees,including waiters, waitresses, bartenders,cooks, dishwashers, cashiers, hostesses, andmaintenance employees employed by Respond-ent at Il MacArthur Boulevard, Somers Point,New Jersey, but excluding all guards and su-pervisors as defined in the Act."2. Substitute the following for paragraph 2(a):"(a) Bargain with the Union concerning anychanges in wages, hours, or the terms and condi-tions of employment of employees in the above-de-scribed appropriate unit."3. Substitute the attached notice for that of theAdministrative Law Judge.any event, in order lo remove any doubt as to our findings in this regard.we find that, in addition to the 8(aXI) violations found, the unilateralchanges in question violated Sec. 8(a)(5) of the Act. Mike O'Connor Chev-rolet, supra at 703, 705 Accordingly, with the modifications made herein.we shall adopt the Order recommended by the Administrative LawJudge, including the provisions directing Respondent to bargain with theUnion concerning any changes in the terms and conditions of employ-ment of the employees in the appropriate unit.We have modified the Administrative Law Judge's recommendedOrder to include a full description of the appropriate unit and have modi-fied his notice to conform with his recommended OrderAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employeesconcerning their union activities or our em-ployment policies.WE WILL NOT threaten our employees withdischarge or the closing of our business.187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT promise to grant or withholdbenefits to discourage union activities amongour employees.WE WILL NOT impose more difficult work-ing conditions on our employees without bar-gaining with their collective-bargaining repre-sentative.WE WILL NOT take photographs or other-wise engage in surveillance of our employeesengaged in lawful picketing.WE WILL NOT discharge or otherwise dis-criminate against our employees because oftheir union activities.WE WILL NOT fail and refuse to bargain col-lectively concerning changes in terms and con-ditions of employment with Local 54, Hoteland Restaurant Employees and Bartenders In-ternational Union AFL-CIO, as the exclusivebargaining representative of our employees inthe following appropriate unit:All full-time and regular part-time employ-ees, including waiters, waitresses, bartenders,cooks, dishwashers, cashiers, hostesses, andmaintenance employees employed by us at11 MacArthur Boulevard, Somers Point,New Jersey, but excluding all guards and su-pervisors as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights guaranteed inSection 7 of the Act.WE WILL bargain with the above-namedlabor organization concerning any changes inwages, hours, or terms and conditions of em-ployment of employees in the above-describedappropriate unit.WE WILL offer Philip Ferguson and MickeyFairfield immediate and full reinstatement totheir former jobs or, if those jobs no longerexist, to substantially equivalent positions,without prejudice to their seniority or anyother rights and privileges previously enjoyedand make them whole with backpay, plus in-terest, on account of the discrimination suf-fered by them.MEDITERRANIAN DINER, INC., T/ABAY DINERDECISIONSTATEMENT OF THE CASEGEORGE F. MCINERNY, Administrative Law Judge:Based on charges filed by Local 54, Hotel and Restau-rant Employees and Bartenders International Union,AFL-CIO, herein referred to as the Union, or theCharging Party, Case 4-CA-9831 on December 18, 1978,Case 4-CA-9849 on December 26, 1978, Case 4-CA-10147 on April 27, 1979, Cases 4-CA-10153 and 4-CA-10190 on May 9, 1979, amended on June 13, 1979, theActing Regional Director for Region 4 of the NationalLabor Relations Board, herein referred to as the Board,issued an order consolidating these cases, complaint, andnotice of hearing on June 22, 1979, alleging that Mediter-ranean Diner, t/a Bay Diner, herein referred to as Re-spondent, violated Section 8(a)(l), (3), and (5) of the Na-tional Labor Relations Act, as amended, herein referredto as the Act. Respondent has filed an answer to thecomplaint denying the commission of any unfair laborpractices. Pursuant to notice contained in the said orderand complaint, a hearing was held before me at AlanticCity, New Jersey, on July 11, 12, and 13, 1979, at whichall parties were afforded the opportunity to examine andcross-examine witnesses, to present documents and otherevidence, and to argue orally. Following the close of thehearing briefs were received from Respondent and theGeneral Counsel.On the basis of the entire record, including my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACTI. BUSINESS OF RESPONDENTRespondent, Mediterranean Diner Inc., trading as BayDiner, is a New Jersey Corporation which operates arestaurant and lounge at its Somers Point, New Jersey,location. During the year prior to the issuance of thecomplaint herein, Respondent, in the course and conductof its business, received gross revenues in excess of$500,000 and, in that same period, purchased goodsvalued in excess of $15,000 directly from suppliers locat-ed outside the State of New Jersey. The complaint al-leges, the answer admits, and I find that Respondent isan employer engaged in commerce within the meaningof the Section 2(6) and (7) of the Act.1I. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat Local 54, Hotel and Restaurant Employees and Bar-tenders International Union, AFL-CIO, is a labor orga-nization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIn October 1978 the Union commenced an organiza-tion campaign among Respondent's employees. On Octo-ber 31, the Union filed a petition in Case 4-RC-13427with the Board's Philadelphia office. The RegionalOffice conducted an election among the employees onDecember 8, 1978, resulting in 18 votes for the Union, 9votes against representation, and 13 challenged ballots.On March 6, 1979, the Regional Director for Region 4issued a report on challenged ballots in which he orderedthat the challenges to five ballots be sustained. The re-maining eight challenged ballots were not determinative188 BAY DINERof the results of the election. Accordingly, the RegionalDirector certified that the Union is the collective-bar-gaining representative for the following unit:All full-time and regular part-time employees, in-cluding waiters, waitresses, bartenders, cooks, dish-washers, cashiers, hostesses and maintenance em-ployees employed by [Respondent] at II MacAr-thur Boulevard, Somers Point, New Jersey, but ex-cluding all guards and supervisors as defined in theAct.B. Interrogation, Threats, and PromisesAs described in the testimony in this case, Respond-ent's facility at Somers Point, New Jersey, includes adiner-type restaurant, open 24 hours a day, and contain-ing 24 booths and a counter for the service of customers.The diner is connected to a large cocktail lounge seatingapproximately 300 people. In the lounge are two barswhere customers may order drinks and where waitersand waitresses can obtain drinks for customers at tablesthroughout the lounge.'The Union's campaign which began in mid-October1978 was spearheaded by Mickey Fairfield, a waitress inthe diner part of Respondent's operation. Fairfield testi-fied that she started the union organization drive andpassed out authorization cards to 20 to 25 employees. Inaddition she acted as the Union's observer at the elec-tion.On November 2 or 3, according to Fairfield's testimo-ny, Respondent's president and majority stockholder,2James Christakos (referred to throughout the record asJimmy), approached her while she was working her cus-tomary II p.m. to 7 a.m. shift, and asked if she knewwho started the Union. She said no, and he then asked ifshe had signed a card, to which she also replied in thenegative. Later that night Christakos told her therewould be no way he would have the Union there. Hewould lock his doors and go back to Greece first.Christakos did not reply directly to these allegations,nor did he specifically deny them. Instead, he gave arambling, disjointed, and bizarre account of his acute de-pression and melancholy in the first weeks of November,due, according to this story, to his having lost $11 mil-lion in the stock market, in I week's time. This, togetherwith the rejection by local voters, presumably in SomersPoint, of his request to extend the hours for his liquorlicense, rendered him incapable of thought and uncaringabout the restaurant or the Union or anything else. Inthis state of mind, he testified that he told his employees"just don't bother me. I'm not feeling to listen to anycomplaints, not by the union or any kind of complaint. Idon't want to know anything. I don't want to discuss it."He did admit discussing the Union with Fairfield and an-other waitress named Emily Rose in this time period,quoting himself as saying, "Mickey, I don't care whatI The lounge apparently offers entertainment and provides facilities fordancing by customers, but these features are not significant to the issueshere.2 Respondent is owned jointly by James Christakos. the president andowner of 51 percent of the stock of the corporation. and George Patrian-akos (or Patros). the vice president and minority stockholderthey're going to do to the place, whether the union orthe place burn down right now, I don't have any interestin the place, I'm very disgusted, I want to go back toGreece, I don't care if the place close down."It may be seen from these excerpts from his testimonythat Christakos did not deny the interrogation alleged byFairfield, and his statement about going back to Greeceand the place closing down does not vary, except inFairfield's version as to the cause for the closing andreturn to Greece, from the story told by Fairfield. How-ever, my analysis of Christkos' testimony, even makingcareful allowance for his unfamiliarity with the Englishlanguage and his ungrammatical idiom, shows it to begarrulous babble, beginning with the preposterous state-ment that he lost $11 million in I week in the stockmarket. I view that part of his testimony, unsupported asit is by any specific details, as a lie. His testimony furthercontains a number of internal contradictions. For exam-ple, in connection with this first incident, Christakos tes-tified at first that he had received letters in the mailaround November I or 2 concerning the Union, some-thing about an election. He then, on the next page of thetranscript, said that he was so depressed that he threwthe letters away and did not look at them. In otherplaces, again allowing for his problems with languageand syntax, his testimony just does not make any sense.3Further, these rambling and incoherent answers I viewas disingenuous in the light of my observation of Christa-kos as a witness. His demeanor impressed me, and testi-mony by other witnesses shows, that he is a shrewd andcrafty businessman, running a successful restaurant andlounge in a highly competitive field, That he could be souncaring about the advent of the Union is simply notcredible. I do not, then, credit Christakos not only onthis first incident early in November, but also as to all ofthe incidents in which he is alleged to have participated.His testimony on material issues is totally incredible, andnot worthy of belief.On the other hand, Fairfield appeared to me to be acandid and open witness. She, like all the witnesses inthis case, was casual about dates and names, but her testi-mony is not contradicted except by other testimonywhich I have already or will discredit, and is corroborat-ed at key points by the testimony of witnesses whom Ido credit. Thus, I generally credit her version of events.Accordingly, I find that on November 2 or 3 JamesChristakos did interrogate Mickey Fairfield about herown and the union activities of others, and, further, thatat that same time, in a separate incident, he threatened toclose the restaurant and return to Greece if the Unioncame in, all in violation of Section 8(a)(l) of the Act.Satra Belarus, Inc., 226 NLRB 744 (1976); ThompsonTransport Company, Inc., 165 NLRB 746 (1967).Fairfield testified about another conversation whichtook place about this same time. She testified that, on anight which apparently was somewhat later than the firstincidents on November 2 and 3, James Christakos ap-proached several waitresses, including Fairfield, Emilya My memory of this testimony coincide s with that testimony as re-ported in the transcript The court reporter i' to he complimenled ontranscribing this testimony ,os accuraltel189 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRose, and Willie Mae Redd.4Christakos told the em-ployees that they did not need a union, that everythingwas going to be better, that he was going to change thekitchen help, and they were going to have new manag-ers. Further, he stated he was going to get the employeeshospitalization and health insurance. Grace Hofmeister,the night cashier, testified that she did not hear thewhole conversation, but did hear Christakos say that heknew what the employees wanted and after the first ofthe year things would be better. He said he knew theywanted insurance and "that was nothing."Christakos, when asked whether he had ever had con-versations with any managers on things being better afterthe first of the year, did not really answer the questionbut launched into another discussion touching on vaca-tions, somebody's (apparently Fairfield's) health, andabout his depression and the money he lost on themarket.I find this incident to be a promise of benefits to em-ployees designed to influence their choice in the upcom-ing election, and a further violation of Section 8(a)(1) ofthe Act.The next incident occurred on November 9 when RonGarvey, a bartender, testified that Christakos came up tohim while he was working and asked if he had been ap-proached by any union representatives. Garvey said hehad, and Christakos commented that he did not think itwas right that "they" should harass his employees on histime. Christakos' version of this incident is difficult tounderstand, but he seemed to admit that he askedGarvey and Frank Dragoni, another bartender, whetherpeople from the Union had approached them while theywere working. On receiving an affirmative answer,Christakos then asked Garvey if they took up his timewhile he was working, to which Garvey said no.In this instance there is little disagreement as to whathappened. Christakos testified that the reason he askedthe bartenders these questions was that he had heardfrom his partner, Patrianakos, that people from theUnion had been coming in to the diner and talking withemployees at 4 or 5 o'clock in the morning. However,there is no evidence that Christakos told Garvey andDragoni about this. In any event I do not credit Christa-kos' version of events and I find this incident to be anunlawful interrogation in violation of Section 8(a)(1) ofthe Act. Colonial Haven Nursing Home, Inc., 218 NLRB1007 (1975). See also Johnnie's Poultry Co. and John,Bishop Poultry Co., 146 NLRB 770 (1964).On November 19, according to Fairfield, she was get-ting ready to leave work when she was approached byChristakos. He asked her how everything was going andshe replied that things were normal. He then said thatany girls who "signed with the Union would be thrownout." Christakos did not deny that this conversation,which constituted a clear and open threat, had occurred.I find this to be another violation of Section 8(a)(1) ofthe Act.4 It is noted that, despite his testimony that he did not care about therestaurant because of his depression. and that he had his dinner and wenthome, he was still around the diner sometime after II p.m. when theseemployees reported to work. This further contradiction reinforces mycredibility findings as to Christakos.In another incident during November, Garvey testifiedthat Christakos told another employee, in Gravey's pres-ence, to "wait until after the vote," when asked whetherthere was going to be an employee Christmas party thatyear. There was evidence that there had been Christmasparties in the past where management had provided foodand two free drinks for employees. There was some evi-dence also that, despite the outcome of the election, aparty was given in December 1978.Fairfield also testified that, sometime in the first weekof December, she and Willie Mae Redd, another wait-ress, asked Christakos whether there was going to be aChristmas party. Christakos replied, "We'll see whathappens after Friday." Friday, December 8, was the dateof the union election.Christakos did not deny making the statement men-tioned by Garvey. Respondent did attempt to show thatChristakos was in Florida and away from the diner untilDecember 4. This was corroborated to some extent by awitness named Alexander Benakis, who testified that heand his wife and children together with Christakos, hiswife and children, drove to Florida on November 22.Benakis,5however, testified that he left Florida on No-vember 30, arriving back in New Jersey on December 2.Christakos stated that he remained in Florida until De-cember 2, then drove to New Jersey, arriving at 2o'clock in the morning of December 4.Fairfield testified that, because of her schedule andWillie Mae Redd's schedule, the conversation must ofnecessity have occurred on December I or 2. This is notinconsistent with Benakis' testimony in the sense that heleft Florida on November 30 and returned on December2. Benakis did not state that Christakos did not return atthe same time. It would be logical for these two families,who traveled south together, to return at the same time.Further, I do not credit much of Christakos' testimony.In this instance his testimony as to the time of departurediffers from that of Benakis. Christakos stated that he leftfor Florida on November 18 or 19 or 20. Benakis wasclear that they left on November 22, anchoring this dateto the closing of his business. Christakos' memory of thedate of his return I find to be as inexact as his memoryof the date of his departure, and I find that in fact hereturned by December 2, at the same time as Benakis.Christakos was thus in a position to make the statementreported by Fairfield. He did not deny making it, and Ifind that in fact he did make it.Since Respondent had treated employees to Christmasparties in the past, however sparing it may have beenwith the drinks, the clear implication in Christakos' state-ments is that the continuation of this benefit depended onthe outcome of the union election. It is equally clear thatin the context of his other actions Christakos did notwant the Union to win the election. It thus follows thatChristakos intended, and the employees understood, thatI Benakis testified that he closed his business on November 22 Appar-ently he later went to work for Respondent since his name appears on apetition, purporting to represent the views of a number of Respondent'semployees. submitted in evidence in this case Fairfield testified thatChristakos had told her that Benakis was going to be the manager of thediner as of January 1. His name does not, however, appear on the April1979 payrolls, also submitted in evidence.190 BAY DINERthese statements were threats to discontinue an existingbenefit, a further violation of Section 8(a)(1). The GreatAtlantic & Pacific Tea Company, Inc., 194 NLRB 774(1971).6A few days before November 13, 1978, a notice wasposted at several places in the diner and lounge announc-ing an employee meeting for that date at 6 p.m. relatingto the future of the diner and their jobs. According toFairfield and Frank Dragoni, a bartender, the notice wassigned by "Jimmy."7At the appointed time 15 or 20 em-ployees assembled in the lounge and waited for the meet-ing to begin. Christakos walked by the group and Fair-field asked him when the meeting was going to start. Hereplied that he had nothing to say and was going to havesomeone else start the meeting. So the employees waited.Finally Fairfield went over to George Patrianakos andasked him if he would like to start the meeting. Patriana-kos said he had someone else to start it. Fairfield toldhim that if one of the bosses did not start the meetingthey would all walk out. Patrianakos then came over andjoined the group of employees.There is no explanation in the record for this reluc-tance on the part of the owners of Respondent to partici-pate in a meeting which they had called." Garvey andHofmeister mentioned some antiunion remarks made byNick Athens (or Athos), variously described as a waiteror a maitre d' hotel in the lounge, but these are not al-leged to be unfair labor practices. Athens is further un-identified. His name does not appear either on the peti-tion circulated among Respondent's employees in mid-December or on the April payrolls received in evidence.There is, finally, no connection shown in the record be-tween Athens and the owners of Respondent.In any event, Patrianakos was persuaded to join themeeting, which he did, sitting among the employees atseveral long tables. There is no disagreement that Pa-trianakos asked the employees, at first collectively, thenindividually, whether they had been approached by theUnion, or by representatives of the Union. Patrianakosadmitted this questioning, including particularly the ques-tioning of Grace Hofmeister, who said she had been ap-proached by a representative from the Union, as to theidentity of the representative, and the time and durationof his visit to the diner. Patrianakos did not, however,give any reason to the employees for this questioning,nor did he give them any assurances that there would beno reprisals taken against them for their responses, orfailure to respond, to the questioning. In these circum-stances I find that this conduct by Patrianakos constitut-ed unlawful interrogation of employees in violation ofSection 8(a)(1) of the Act. Johnnie's Poultry Co., supra.6 The fact that a Christmas party may. after all, have been held doesnot alter this finding since the threats in and of themselves are violatireof the ActI Fairfield identified "Jimmy" as James Christakos No other witnessestestified that they saw the notice, but Garvey and Grace Hofmeister testi-fied that they heard about it. The fact that 15 or 20 employees showedup indicates that there had to be some kind of notice for the meeting" Christakos denied that he called the meeting and denied that he hadposted any signs I do not credit these statements. There is no other logi-cal or rational explanation as to why 20 employees, some on their owntime, would assemble at that time and place unless they were summonedthere by someone in authority at the diner.During the course of this meeting, apparently in responseto questions by employees, Patrianakos said somethingabout closing down the business. He admitted, in his tes-timony,9that he was asked whether he would close theplace if the Union came in. He denied that he had saidhe would close the place in those circumstances.This denial was contradicted by Hofmeister who testi-fied that Patrianakos stated at the meeting that it was hisbusiness and, if he wanted, he could close the doors.Dragoni testified that Patrianakos stated that no unionwould run his business and that he would "shut his doorsdown" before the Union came in. Garvey said that some-one asked Patrianakos whether he would close down ifthe Union came in and he replied, "I didn't say that, butthere would never been [sic] a union in my house."This conflict in the testimony requires that I makefindings as to the credibility of the several witnesses tothis incident. Initially I find that Patrianakos' testimonyis of doubtful credibility. This finding is based primarilyon his shifting and evasive responses to questions oncross-examination by the General Counsel. Even, as inthe case of Christakos, making every allowance for Pa-trianakos' unfamiliarity with the English language,l" hisanswers to questions on his feelings about the Union, to-gether with my own observation of his demeanor whileso testifying, convince me that he was looking, not forthe truth, but for answers which would advance hiscause in this proceeding.With respect to the credibility of Garvey and Dragoni,both were discharged by Respondent sometime in April1979. Their memories of some events, particularly Gar-vey's, did not appear to me to be good, but their testimo-ny, as noted below in the Philip Ferguson situation, wascandid and appeared completely truthful.Hofmeister appeared to me to be a totally credible wit-ness. She was employed by Respondent during theevents which gave rise to the charges herein, and up tothe time she testified. Despite the fact that she testified asthe General Counsel's witness, in a manner contrary tothe interest of Respondent, Respondent called upon herlater in the hearing as its witness to testify on other facts.Her manner was open and candid and her demeanor con-vinced me that she was entirely truthful.On the basis of these resolutions I find the most logicalsequence was that Patrianakos was asked by employees,as he said, whether he would close down if the Unioncame in, and he responded, as Hofmeister said, that itwas his business and, if he wanted, he could close thedoors. I find this to be an implied threat to close thediner in the context of the facts of this case, includingthe prior threats I have found to have been made byChristakos to close the diner and to fire employees. Thisis a further violation of Section 8(a)(1) of the Act.I had the same difficulty understanding Pairianaklos as I had withChristakos As in the latter case, the transcript accurately renects what Iremember of the testimony of the formeri Lt eaving aside. also, the rpssibility that hboth Pairianakios and Chris-takos, both apparently engaged. successfully. iI a highly competitive anddemanding business. may have intentionally cast Ihemselves in the rolesof inarliculale, fumbling. greenhornls for my berefii191 I)l 'CISIO(NS O()F' NAITIONA LABO()R RELATIONS BOARD)C. Changes in Working Conditions After December 8,1978On December 8, 1978, the night of the Board-conduct-ed election at the diner, Fairfield reported to work at herusual time, II p.m. She was assigned by Patrianakos tothree stations instead of the customary one station withtwo extra tables. " When she asked why, Patrianakos re-plied that these were the new rules and he was not goingto be questioned. Other rules which were announced andenforced that night were that the employees were not al-lowed to smoke, ' or to talk to one another, or to sitdown, and they were required to stand in their stations.The rule against talking was enforced even during theirbreaks. Fairfield, who was not feeling well that night,was told by Patrianakos that she could not leave early,could not obtain aspirin from the cashier (which employ-ees had done in the past), and was not allowed her breakuntil 4 a.m., while the other employees had theirs at 2a.m.Hofmeister also worked that night as the cashier. Shewas told by Patrianakos that she had to stand and wasnot allowed to smoke while on duty. She described Pa-trianakos as "very annoyed with the help" and as "goingaround with his finger trying to find dirt for the girls toclean."Patrianakos did not deny any of this testimony.When Fairfield was preparing to leave at 7 o'clock thenext morning, Christakos came in. Fairfield told himabout what had happened during the night and assertedthat it had occurred because of the Union. Christakosdenied this, then asked Fairfield to sit down and talk. Inthis conversation he had her write down the rules of thehouse as she understood them. She did this, and as far ascan be determined Respondent made no further changesin the rules affecting the waitresses.Three of the four bartenders who testified in this casediscussed the activities and statements of Patrianakos inthe days following the election. Garvey said that on theevening of the election, December 8, Patrianakos ap-proached him and told him that he wanted the bar cleanat all times. Even if it was clean, Patrianakos said thatthe bartenders were to make sure they kept busy andclean the bar again. On the next night, Garvey testified,Christakos approached him and said that he wanted tomake sure that the bartenders wore vests and ties at alltimes. 1 3Dragoni testified that Patrianakos told the bartenders,on the night of the election, to clean the bar on theirown time, after closing. 4Philip Ferguson testified that on the night after theelection both Patrianakos and Christakos came back tothe bar and complained about its condition. On that sameII Fairfield stated that they were one person short that night.12 There had apparently been a nonsmoking rule but it had not beenenforced.11 Up to this time the bartenders had dressed infiormally during theday, donning a necktie at night. Garvey wore a vest as a matter of per-sonal choice, but this was not supplied by the management and the othersdid not wear vests.14 Dragoni also testified that bartenders were required to pay for theirmeals after the election. However, the allegation in the complaint con-cerning this has been withdrawn by the General Counsel so I make nofinding thereonnight, Ferguson stated, he had decided to leave early inaccordance with normal practice because business wasslow. Patrianakos asked him why he had left and thenadvised him not to leave the bar in the future withoutpermission. Ferguson also metioned that Christakos andPatrianakos told him that they wanted him to wear a tiewhen he worked days, and to see if he could get avest. ' 3A fourth bartender, Ryon Wiesenthal, testified that healways worked days and that no change in the dresscode had been made.Neither Patrianakos nor Christakos denied these state-ments. In view of this, and since I credit the testimony ofGarvey and Ferguson on what was told them by Pa-trianakos and Christakos on the day of the election andthe 2 ensuing days,i' I find that the conduct of Patriana-kos and Christakos toward the bartenders in the periodDecember 8 through December 10, 1978, was consistentwith and constituted the same kind of harassment of em-ployees as I have found with respect to the waitresses inthe diner. I cannot find that the dress code was ever en-forced, as alleged in the complaint, but the mention of it,as a requirement, fits into the pattern of harassment in-cluding the assignment of additional cleaning duties, anda change in policy with regard to leaving work earlywhich management applied to the bartenders in the im-mediate aftermath of the election. I therefore find this toconstitute additional violations of Section 8(a)(l) of theAct.In addition to the additional duties and general harass-ment of employees described above, Respondent alsochanged its policy with regard to discounts on drinks foroff-duty employees. Garvey testified that Patrianakoscame up to him on the evening of December 8 and toldhim there would be no more employee discount ondrinks. Dragoni testified that he heard Christakos tellGarvey shortly after the election that they would goback to charging employees full price for drinks. Hof-meister corroborated this by relating that she had heardPatrianakos telling Garvey that the policy with regard toemployee discounts on drinks would not be followed "allthe time." All of the General Counsel's witnesses agreedthat the no-discount policy lasted until February 1979.Both Christakos and Patrianakos denied that employ-ees were ever allowed discounts on drinks. However,this was contradicted by Hofmeister, who testified credi-bly that, in a conversation with Patrianakos long beforethe Union came in, he asked her why she did not comein to the lounge on her night off and added that it wasonly a dollar a drink for the employees when they wereoff."' Both Ferguson and Garvey testified that ihe "dress code" wasnever enfiirced for the period they worked at the lounge"' I find that Dragoni's testimony in this regard was either the resultof a poor memory, or wa;s exaggerated His statements about being re-quired to pay for meals were not substantiated by anyone else, and werecontradicted by Hofmeister, and his statement about being required tostay on his own time to clean the bar was not corroborated by Garvey,who was present at the time.192 BAY DINERThus, relying on the credible testimony of Hofmeister,as well as that of Garvey and Dragoni,'7and discredit-ing the denials of Christakos and Patrianakos, 8 I findthat in fact Respondent withdrew the discount on off-duty drinks for empoyees in reprisal for their support ofthe Union, in violation of Section 8(a)(1) of the Act.It follows, of course, that these changes in workingconditions and benefits, made after the election in whichthe employees chose to be represented by the Union, andwithout notification to, or consultation with, the Union,constitute violations of Section 8(a)(1) of the Act as well.Mike O'Connor Chevrolet-Buick-GMC Co., Inc., 209 NLR701 (1974).The original charge in Case 4-CA-9831 was dated De-cember 15, 1978, and filed with the Board's Region 4 onDecember 18, 1978. Christakos testified that the "LaborDepartment" sent him a letter charging him with chang-ing rules and regulations (at the diner) after the election.He then had a petition prepared stating, "We the under-signed, being employed by the Bay Diner & Mediterra-nean Lounge, for at least two months, sign this petitionto verify the fact that there has been no rules & regula-tions change or management change in this place sincewe have been here." Christakos had the petition typedout and then, in his words: "They put the petition out toall my employees to sign it if I changed them. They signit if I don't change it, and if they don't want to sign it,all right. I don't know who signed the petition. I neverchecked all the names." He received the petition after itwas circulated and sent it to the "Labor Department."The purpose of Christakos' action in preparing and cir-culating the petition is clear. He wanted to prepare a de-fense to the pending unfair labor practice charges and hewanted to reinforce that defense with expressions ofagreement from his employees. He is entitled to do thisbut, in so doing, he must observe the requirements estab-lished by the Board to negate any coercive effect whichmight flow from his such action. Whether the employeris inquiring among his employees to ascertain their senti-ments in a union organizational situation, the Board hasheld that the inquiries or polling must take place in anatmosphere free from hostility and coercion and employ-ees must be given assurances against reprisals. Neither ofthese conditions was met in this case. Christakos testifiedthat it was "all right" if employees did not sign, but henever let the employees know that. Further, as I havefound, the atmosphere in mid-December was one of hos-tility toward the Union and the employees' participationin activities on behalf of it.Thus I find that by causing the circulation of the peti-tion in mid-December 197819 Respondent has violated17 Dragoni's testimony that Christakos, rather than Patrianakos. hastold Garvey about the change of policy is not inconsistent with my find-ing here since both of the owners could have said the same thing at dif-ferent times.'i I do not credit the testimony of Wiesenthal on this point. He did notimpress me as a candid witness. Even though his testimony was ratherlimited I was not impressed with his demeanor.'9 The petition itself bears the date of December 15, but Christakoscould not have received the charge in Case 4-CA-9831 until sometimeafter December 18. However, Christakos said that the petition was circu-lated in response to the charges, so the date of December 15 must be in-correct. This does not, however, affect my findings on this point.Section 8(a)(l) of the Act. Johnnie's Poultry Co.. supra.See also Struksnes Construction Co.. Inc., 165 NLRB 1062(1967).D. The Discharge of Philip FergusonFerguson worked as a bartender for Respondent fromSeptember to December 1978. On the night of December15, he was off duty and stopped in a bar at Brigantine,just north of Atlantic City, where Ferguson used towork. He had a "few drinks" there, then drove toSomers Point, about 10 miles south of Atlantic City, andwent into Respondent's lounge to talk to Garvey abouthis schedule. He ordered a drink and sat at the bar, talk-ing to Garvey and Dragoni. There is some disagreementon the time Ferguson came in; Garvey recalled that itwas at 1:30 a.m., Dragoni described it as 2 a.m., andJanet Longtin, a waitress and hatcheck girl, placed it atone point in her testimony as 2:30 to 3 a.m., and at an-other point as 4:30 to 5 a.m. Ferguson was not asked, nordid he volunteer, his recollection of the time. The exacttime is not significant, however, and I do not find it nec-essary to make a determination at this point on thisaspect of the matter.It was undisputed that there were no customers in thelounge, and that Ferguson was talking to Garvey andDragoni when Longtin, who was working in the hat-check room that night, came up to them and started totalk. There were differences in the testimony of the threebartenders on the one hand, and Longtin on the other,about Ferguson's condition. Ferguson admitted, as notedabove, that he had been drinking before he arrived at thelounge and that he had two more drinks while he wasthere. Garvey and Dragoni stated that Ferguson was notdrunk, and denied that they, or either of them, had re-fused to serve him a drink that night. Longtin testifiedthat Ferguson was drunk and that Garvey refused toserve him another drink which he had requested.20In any event, there was a discussion between Longtinand the bartenders, and all agreed that the discussioncentered on a petition which Longtin was circulatingamong the employees.21Early in the discussion, Garvey moved away up thebar, but Dragoni remained close to Longtin and Fergu-son who continued to talk between themselves.2220 Longtin herself had been drinking that night She admitted to twoglasses orf white wine Garvey said she had three, and Dragoni stated thatshe had four or five glasses. The wine was bought for her by Pete Patros,George Patrianakos' brother, who was employed at the lounge in somecapacity21 There was a disagreement on the subject of the petition as well.Ferguson and Dragoni described it as a petition to get a new vote on theUnion Longtin said it was a petition to rectify the fact that some peoplewho were eligible to vote had not been allowed to vote The petitionitself was not further described and was not produced at this hearing22 In making findings of fact on this matter I have relied primarily onthe testimony of Dragoni Having filed a charge regarding his own dis-charge, which charge was dismissed by the Board's Regional Office, hewas a disinterested witness, and he seemed to me, from his memory ofevents and his demeanor, to be more credible than the others I do notdiscredit the testimony of Garvey and Ferguson, but Garvey had re-moved himself down the bar when the discussion became heated, andFerguson's memory of the entire event was extremely sketchy Longlin'stestimony is fatally marred by her preposterous account that she handedContinued193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhether it was due to the alcohol they both had con-sumed, or the intensity of their feelings about the matter,Longtin and Ferguson began to argue, Ferguson tellingLontin that she was putting everyone's job on the line,and Longtin telling Ferguson that if he signed it hewould "look good." According to Dragoni, Longtin"just kept pushing, pushing, pushing" the petition, andFerguson kept saying that he was not interested. The ar-gument kept getting louder and finally erupted into namecalling which concluded when Ferguson called Longtinan obscene name. At that point Dragoni told them thatthat was enough. Longtin then retreated in tears andFerguson left the lounge.It is not clear from the evidence here just whereLongtin went, but it is clear that she told or relayed herversion of the story to Pete Patros, George Patrianakos'brother, who was in the diner. Patros started into thelounge followed by Patrianakos. Patros began yelling atGarvey and Dragoni that they had threatened Janet andto get out. Patrianakos, who followed his brother intothe lounge, told them to clean up, as it was time to close,and to get out. They cleaned up the bar and went backinto the diner where they again saw Patrianakos. He toldthem they were not fired but he had to check withChristakos the next day.On the next morning Patrianakos talked with Christa-kos at the diner and related to him a version of what hadoccurred. According to Christakos23 Patrianakos toldhim that Longtin had come to the bar for a drink andthat, at the same time, Garvey refused to give Fergusona drink, whereupon Ferguson started fighting withLongtin and called her dirty names. Christakos thencalled Dragoni who, according to Christakos, told himthat Ferguson had had too many drinks, that he wasdrunk, and that he started fighting with Longtin. Ac-cording to Christakos' testimony, he then called Garvey,who also told him that Ferguson was drunk and that hehad been refused a drink and then started fighting withLongtin. Christakos questioned Garvey and Dragoniwhen they came in to work that night, and received thesame stories from them. Then, when Ferguson came in,Christakos called him in to his office and told him hewas fired for coming in drunk and starting a fight. Chris-takos offered to confront Ferguson with Garvey andDragoni, but he refused, said that he did not want thejob, and walked out.24Garvey testified that late on the afternoon of Decem-ber 16 Christakos called him to inquire about what hadhappened the night before. Garvey replied that Fergusonand Longtin had had an argument. Christakos then toldGarvey to fire Ferguson and Dragoni, which Garvey re-fused to do. Later Christakos called again and asked ifFerguson was drunk. Garvey said no, and then Christa-her petition, with between 10 and 20 signatures of employees on it, to 2people, described only as "Al and Edna," regular customers of thelounge, who would send it "whenever it had to be sent." In view of thisobvious and blatant lie, I do not credit any of Longtin's testimony onsubstantive matters.:2 Patrianakos did not testify as to what he told Christakos.24 Ferguson testified that Patrianakos and a Carol Benakis were pres-ent at the interview. Christakos was not asked and did not mention theirpresence. Patrianakos did not testify about this incident and Benakis didnot testify at all.kos told him that no one was fired and they were all tocome in that night.Dragoni testified that he was called by Garvey andtold he was not fired.25He came in to work and Christa-kos called him into the office. In this conversation, ac-cording to Dragoni, Christakos asked if Ferguson wasdrunk and Dragoni said no. They talked some more andat the end of the conversation Christakos said that hewanted peace and harmony among the employees; he didnot want any more of this stuff about the union petitiongoing around any more. He just wanted all of this overwith and he had laid Phil (Ferguson) off, let him go.Ferguson's account of his final interview with Christa-kos is significantly different from the latter's version.Aside from mentioning the other two witnesses to the in-terview, Ferguson's version quotes Christakos as statingthat Ferguson came in drunk the night before and starteda fight. He said he had a witness, and, when Fergusonasked who the witnesses were, Christakos replied that hedid not have to tell him. Christakos then told Fergusonthat he was "laid off." Ferguson said thank you, and left.The facts in this situation show that Ferguson's partici-pation in the union campaign was minimal. He hadsigned an authorization card for the Union but did noth-ing else for it. There is no indication in the record thatRespondent knew he had signed the card. However, theundisputed evidence also shows that, on the night of De-cember 1, Ferguson became involved in an argumentwith Longtin over a petition which, whatever its con-tent26or origin,27was directed to a result contrary tothat desired by the Union. Ferguson's conduct, in de-fending the Union's position, clearly falls into the catego-ry of union activity protected by the Act. Further,Christakos admitted that he was aware of the subjectmatter of the argument and consequently of Ferguson'sunion activity.Turning to the reasons advanced by Respondent forFerguson's discharge, I find, based on the testimony ofGarvey, Dragoni, and Fergusion himself, that he was notdrunk on the night of December 15. Indeed, if Fergusonhad consumed a few drinks, so had Longtin and the de-velopment of an argument in these circumstances is un-derstandable, if not inevitable. It does not appear to methat the argument between Longtin and Ferguson, evenin its degeneration into name calling and shouting, wouldbe sufficient to justify Respondent in discharging Fergu-son if, in fact, Respondent was motivated, at least in part,by the fact that Ferguson was defending the Union.There were no customers in the lounge at the time of theargument, and Fairfield's undenied testimony shows thateven more violent outbursts among employees, involving"2 The transcript is in error on this point and is accordingly corrected.e6 As noted above. the evidence is not clear as to what the petitionwas designed to accomplish If, as Longtin testified, it concerned votereligibility, it seems to me, from my observation of Longtin as a witness,rather too sophisticated a concept to have spontaneously occurred to her.2' I do not credit Longlin's testimony that she was responsible solelyfor the concept as well as the preparation of the petition. It may well bethat this petition, like the one concerning working conditions, originatedin Respondent's impression that the processes of the Board could be in-fluenced by this sort of thing. I do not feel it necessary, in the context ofthis Decision, to explore this subject any further194 BAY DINERthe throwing of plates and knives in the kitchen, did notresult in anyone's termination.But, aside from all that, the evidence shows that Re-spondent's motivation in discharging Ferguson was notto punish him for being drunk in the lounge, nor for call-ing Longtin an obscene name, but because of his defenseof the Union in the course of the argument. Dragoni,whose testimony I have credited on this entire incident,stated that he was called into Christakos' office on De-cember 16 and asked whether Ferguson was drunk.Then, in the course of the conversation Christakos saidthat "he wanted peace and harmony among the employ-ees, he didn't want any of this stuff about the union peti-tion going around any more. He just wanted all of thisover with and he had laid Phil off, let Phil go."28Thischaracterization of Christakos' words is consistent withhis testimony on other matters and with his expressionsof utter weariness with the whole union situation. Thus Ifind that Ferguson was discharged, in an atmospherewhich I have already found manifested Respondent'shostility toward the Union and the union activities of itsemployees, because, and only because, he defended theUnion's interests in his argument with Longtin. This Ifind is a violation of Section 8(a)(1) and (3) of the Act.E. Picketing and SurveillanceIn April 1979, the Union determined to commencepicketing at Respondent's premises. This determinationwas based, according to the testimony of Mickey Fair-field, on "conditions, harassments, the bartenders beingfired, unfair labor practices." A union representative no-tified the employees of this decision and a number of off-duty and ex-employees picketed on Sunday, April 22,and on several subsequent Sundays. There is no evidencethat any employees ceased work to join in the picketingor that any employees actually went on strike againstRespondent.There was no evidence that the picketing was in anyway disorderly or violent, but Respondent did file a civilaction in the Superior Court of New Jersey which inturn resulted in a consent order limiting the picketing.Further, it was stipulated that Christakos took photo-graphs of pickets on several dates subsequent to April 22,but not on that date.29The evidence in this case is not helpful to a determina-tion of whether the employees participated in the deci-sion to picket. It seems, rather, that the decision wasmade by a union representative and then conveyed to theemployees. However, it is clear that there was a connec-tion between Respondent's conduct prior to April, someaspects of which I have found to be unfair labor prac-tices (including harassment on the dates immediately fol-lowing the election, and the discharge of one bartender,Ferguson), and the picketing which began on April 22.These unfair labor practices at least contributed to thedecision to picket, which decision was acceded to by em-ma That this statement is unambiguously directed against union adher-ents is demonstrated by the fact that the other participant in the argu-ment was not disciplined at all:9 I note that the consent decree referred to above also restricts Re-spondent in its picture taking and also refers to tape recordings of thepicketingployees. Since there is no evidence of a strike or anyconcerted refusal by Respondent's employees to performservices I cannot find that there was an unfair laborpractice strike.The picture taking by Christakos I find to be unlawfulsurveillance in violation of Section 8(a)(1) of the Act. Asnoted above there was no evidence that the picketingwas anything but orderly and in compliance with appli-cable state law. There was no evidence that photographsof pickets were taken to serve as evidence in the statecourt proceedings. Thus there is no evidence that thepictures were taken for a valid purpose, and thus it mayproperly be inferred that the picture taking was intendedto interfere with the picketing activity protected by Sec-tion 7 of the Act. Larand Leisurelies, Inc., 213 NLRB197 (1974).F. The Discharge of Mickey FairfieldFairfield was employed as a waitress at the diner fromJune 1976 to April 1979. She was, as has been remarkedabove, primarily responsible for the Union's organiza-tional campaign, had passed out cards to 20 or 25 people,and had acted as the Union's observer at the election onDecember 8, 1978. She worked on the 11 p.m. to 7 a.m.shift 5 days a week, her days off being either Wednesdayand Thursday or Tuesday and Wednesday.On April 13, Fairfield called the diner and spoke toGrace Hofmeister, informing her that she was sick andwould not be in to work. Between April 13 and 19 Fair-field stated that she called in each night and talked toGeorge Christakos, Jimmy's cousin, and told him shewould not be in. On April 19 she went into the diner andspoke to George Christakos. Fairfield had heard some-one say that she had quit. She asked George Christakosabout it and he said he was not aware she was fired. Heoffered her work over the weekend, but she declined andsaid she would call Monday for her schedule. Georgetold her to talk to him and he would tell her what herschedule was to be.On Sunday, April 22, Fairfield joined in the picketingat Respondent's restaurant. On Monday, April 23, shecalled and spoke to George. He told her she would haveto speak to Jimmy, who then came on the line. Sheasked him what her schedule and he replied, "Whatschedule?" She thanked him and hung up.Respondent's version of these incidents is somewhatdifferent. Jimmy Christakos testified that Fairfield didnot call in sick from April 9 to 19.30 Indeed, he testifiedthat his cousin, George Christakos, was not at the dinerin the period from April 9 to 19 because George was inNew York to negotiate with some buyers for the sale ofreal estate George owned there.Christakos stated that, in the period between April 16and 22, he tried to call Fairfield three times and was able30 Respondent's records show that Fairfield missed quite a few nights.In the payroll week ending April 8 she worked 19-1/2 hours, and in theweek ending April 13 she worked only 7-1/2 hours. However, Fairfieldtestified that she suffered from ulcers and her health was not good It istrue that she testified that she was not sick in the week prior to April 13,hut she would have been scheduled to work only 16 hours in that payrollweek ending on April 15 I do not view this discrepancy as significantlyaffecting her credibility195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto speak only with a child who told him that Fairfieldwas working for the Union in Atlantic City. On April19, Christakos saw Fairfield in the diner picking up herpay. He went over to where she was and asked herwhere she had been. She replied that she had been sick.He told her to bring in a doctor's statement on Sundayand there would be no problem. If not, he stated to herthat he would replace her because of absenteeism.On April 22 or 23, according to Christakos, Fairfieldcalled about her schedule and he reminded her about thedoctor's slip. He said she did not have to bring anythingto him. He then hung up.George Christakos testified that he left Somers Pointfor New York on April 12 and returned on April 22. Hestated that he went to New York to try to sell anotherrestaurant he owned there.Kathy Roussos, who described herself as the owner,with her husband, of the Waldorf Restaurant in theBronx, New York, testified that she bought the restau-rant on April 11, 1979, from George Christakos. She fur-ther testified that George remained in New York fromthat time until April 21 to show Roussos and her hus-band how to run the restaurant. According to her testi-mony, George worked with her at the restaurant from 8or 9 o'clock in the morning until 6 o'clock in the eve-ning. She stated that she particularly remembered that hehad left on April 21 because the next day was the GreekEaster.In this, as in all the other aspects of this case, I mustbase my findings on resolutions of the credibility of theseveral witnesses who testified about these events.I have already found and determined that Christakoswas a completely unreliable witness. I find him so in thisseries of events as well. He did not remember on whatday his cousin George left for New York. He stated thatGeorge went to New York to "negotiate with somebuyers" for the sale of real estate there, when the factsshow that the sale was completed and the bill of sale ex-ecuted on April 1. He testified that Fairfield did not callin from April 9 to 19 when Fairfield's call, on April 13at least, was verified by Hofmeister, whom I have foundto be an entirely reliable witness. Therefore, I do notcredit Christakos in regard to the facts and circum-stances of Fairfield's discharge.George Christakos, likewise, I find not to be a reliablewitness. He testified that he left for New York on April12, while the fact was that he signed the bill of sale forthe New York restaurant, in New York, on April II. Heoffered no explanation as to why, after the sale was com-pleted, he remained in New York for 10 days. Neither henor Roussos could offer any detailed explanation of whathe was doing for that 10 days. In addition, the evidenceshows that George had owned the restaurant in NewYork for some time, and lived in Union City, NewJersey, just across the Hudson River from New YorkCity. He testified that he commuted every few days be-tween Respondent's restaurant and his home. Based onthese factors, and upon his demeanor, I do not credit hisstatements that he was in New York from April 12 untilApril 21.Kathy Roussos testified only for a short time, but sheappeared to me to be an impressionable and suggestiblewitness. Her testimony was elicited with the help ofleading questions, indicating a poor memory, althoughthe critical questions dealing with George Christakos'presence in New York were not leading. I do find thatRoussos was mistaken in her testimony that GeorgeChristakos was present in her restaurant in New Yorkevery day between April 11 and 21, 1979. He may wellhave been there on April 21, but it would not follow thathe had not commuted back and forth to Somers Pointduring the 10 days preceding that day before the GreekEaster.Fairfield's story appeared to me to be entirely credible.Her memory was good, as demonstrated by her entiretestimony, and her story that she called in sick was cor-roborated, at least in part, by the testimony of Hofmeis-ter.Thus I find that Fairfield had a conversation on April19 with George Christakos who assured her that hewould have her schedule ready for her on Monday,April 23. After that conversation on April 19, Fairfieldparticipated in picketing Respondent's premises onSunday, April 22. Then, when she called George Chris-takos on April 23, he referred her to his cousin JimmyChristakos. The latter then discharged her.31Christakos'story about asking Fairfield for medical excuses I find tobe a total fabrication.Therefore I find, with the background of unfair laborpractices I have previously found, that the stated reasongiven by Respondent for Fairfield's termination is nottrue. It follows that the real reason for this dischargemust be something other than that advanced by Re-spondent. The only thing that happened between April19, when Fairfield was assured of continuing employ-ment, and Monday, April 23, when she was discharged,was the picketing on April 22. It thus follows, and I find,that the real reason for Fairfield's discharge was her par-ticipation in that picketing. Since I have found that to beprotected concerted activity, it is inevitable, and I find,that Fairfield's discharge violated Section 8(a)(1) and (3)of the Act.G. The Discharge of Donna NewsomeDonna Newsome was employed by Respondent, butthe evidence does not show what her job was, nor howlong she had been so employed.The only testimony presented by the General Counselconcerning Newsome was the testimony of Toni Polli-cino, who had worked as a waitress at the diner fromOctober 1978 to April 1979. Pollicino testified that she,along with Fairfield, Newsome, and others had partici-pated in the picketing on April 22, and that on April 23she and Newsome went to the diner "to see aboutDonna's job."32They met Christakos there and, accord-ing to Pollicino, he told Newsome that he no longerneeded her, that he released her from her schedule forwhat she did yesterday, walking the picket line. Howev-L I find that Christakos' words "what schedule" in response to Fair-field's question about her schedule for the week were intended, and wereunderstood. as words effecting her immediate discharge32 Pollicino was no longer employed at this time. Why they went tosee about Newsome's job was not explained196 BAY I)INIRer, both on direct examination and on cross-examinalion,Pollicino was hesitant and imprecise about what was saidin that brief conversation. This fact, together with myobservation of her demeanor, makes me doubt the accu-racy of her testimony, I do not credit her in this regard,and, since there is no other credible testimony concern-ing this incident, I cannot find that the General Counselhas established by a preponderance of the credible evi-dence that Newsome was discharged by Respondent inviolation of the Act, or that she was discharged at all.:':'IV. Till: R-MMI)YHaving found that Respondent has engaged in certainunfair labor practices I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. Havingfound that Respondent has violated the Act by the dis-charges of Philip Ferguson and Mickey Fairfield I shallrecommend that they be offered immediate reinstatementto their former or substantially equivalent positions, andthat they be made whole for any loss of earnings andother benefits resulting from their discharge by paymentto them of a sum of money equal to the amount theynormally would have earned as wages and other benefitsfrom the dates of their discharges to the dates on whichreinstatement is offered, less net earnings during thatperiod, computed in the manner prescribed in F. WWoolworth Company, 90 NLRB 289 (1950), with interestthereon to be computed as presribed in Florida Steel Cor-poration, 231 NLRB 651 (1977). 4CONCI.USIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By engaging in the conduct described in section IIIof this Decision, Respondent has engaged in, and is en-gaging in, unfair labor practices within the meaning ofSection 8(a)(l) and (3) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER35The Respondent, Mediterranean Diner, Inc., t/a BayDiner, Somers Point, New Jersey, its officers, agents,successors, and assigns, shall:1. Cease and desist from:33 The fact that Newsome did not appear and testify at this hearingdoes not mandate this result, Otis L. Broyhill Furniture Company, 94NLRB 1452 (1951), but the absence of her testimony leaves a gap whichthe General Counsel was not able to filla4 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962)3s In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes(a) Interrogating its employees concerning their unionactivities or conicerning its own employment policies.(b) Threatening its employees with discharge or withthe closing of its business because they engaged in unionactivities.(c) Promising to grant or xsilthlold benefits in order todiscourage union activitics aniong its employees(d) Imposing more difficult working co(nditi(ons or re-ducing employee benefits in retaliation for their untioni ac-tivitiesic.(e) Discharging or otherwise discriminiatinig against itsemployees because they engaged in union activities(f) Taking pholtographs of emplosees or otlherwrise en-gaging in surveillance of employces while they are en-gaged in lawful, protected activity.(g) Failing or refusing to bargain swith the collective-bargaining representative of its employees over changesin working conditions.(h) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Bargain with the Union contcerning any changes inwages, hours, and conditions of employment of its em-ployees.(b) Offer to Philip Ferguson and Mickey Fairfield im-mediate reinstatement to their former positions or, if suchpositons no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rightsand privileges previously enjoyed, and make them wholefor any loss of earnings and other benefits they may havesuffered by reason of the discrimination against them inthe manner set forth in section IV of this Decision, enti-tled "The Remedy."(d) Post at its place of business in Somers Point. NewJersey, copies of the attached notice marked "Appen-dix." :6Copies of said notice, on forms provided by theRegional Director for Region 4, after being duly signedby Respondent's authorized representative, shall beposted by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.:i In the event that this Order is enforced h) a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posled hyOrder of the National Labhor Relation, Board" shall read "Posted Puru-ant to a Judgment of the United State, Court of Appeals Enforcing anOrder of the National Laxor Relations Board "197